Citation Nr: 0812797	
Decision Date: 04/17/08    Archive Date: 05/01/08

DOCKET NO.  04-05 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for recognition as the surviving spouse of the 
veteran for purposes of Department of Veterans Affairs (VA) 
benefits.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel

INTRODUCTION

The veteran had active duty from January 1943 to June 1946.  
He died in October 1985.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Philippines.  

The Board remanded the case in September 2006 for further 
procedural development.  The actions directed in that remand 
having been completed, the case is now ready for final 
appellate consideration.  


FINDINGS OF FACT

1.  In an August 1998 decision, the Board denied entitlement 
to the appellant of recognition as surviving spouse of the 
veteran for the purpose of VA benefits.

2.  Additional evidence has been submitted since the Board's 
August 1998 decision that is new, but it is merely redundant 
of evidence that was previously of record and considered.  It 
does not raise a reasonable possibility of substantiating the 
claim.  


CONCLUSION OF LAW

Evidence received since the August 1998 Board decision, which 
denied the appellant's entitlement to recognition as the 
veteran's surviving spouse for purposes of VA benefits, is 
not new and material and the claim is not reopened.  
38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. §§ 3.156(a), 
20.1100 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Analysis

Certain VA death benefits, including death pension, death 
compensation, and Dependency and Indemnity Compensation (DIC) 
are payable to a veteran's surviving spouse.  38 U.S.C.A. §§ 
1310, 1541 (West 2002).  

The term "surviving spouse" means a person who was the 
spouse of a veteran at the time of the veteran's death, and 
who lived with the veteran continuously from the date of 
marriage to the date of the veteran's death (except where 
there was a separation which was due to the misconduct of, or 
procured by, the veteran without the fault of the spouse) and 
who has not remarried or (in cases not involving remarriage) 
has not since the death of the veteran lived with another 
person and held himself or herself out openly to the public 
to be the spouse of such other person.  Additionally, a 
spouse is a person of the opposite sex who is a husband or 
wife.  38 U.S.C.A. § 101(31) (West 2002); 38 C.F.R. § 3.50 
(2007).  

A wife is a person whose marriage to the veteran meets the 
requirements of 38 C.F.R. §§ 3.1(j), 3.50(a).  For VA 
benefits purposes, a marriage means a marriage valid under 
the law of the place where the parties resided at the time of 
marriage, or the law of the place where the parties resided 
when the right to benefits accrued.  38 C.F.R. § 3.1(j).  For 
purpose of establishing entitlement to VA death benefits, the 
veteran must have been married to the appellant for over one 
year or for any period of time if a child was born of the 
marriage.  (There are also alternative qualifications for 
death compensation and DIC - none here applicable.)  38 
C.F.R. § 3.54 (2007).  

In a case involving a common-law marriage, there must be 
proof of a common-law marriage for the purpose of receiving 
VA benefits.  Supporting evidence of common law marriage 
should include affidavits or certified statements of one or 
both of the parties to the marriage, if living, setting forth 
all of the facts and circumstances concerning the alleged 
marriage, such as the agreement between the parties at the 
beginning of their cohabitation, the period of cohabitation, 
places and dates of residences, and whether children were 
born as the result of the relationship.  38 C.F.R. § 3.205(a) 
(2007).  

In addition, where common-law marriage is invalid by reason 
of legal impediment, VA regulations allow for certain 
attempted marriages to be nevertheless "deemed valid" if 
specific legal requirements are met.  Basically, such an 
attempted marriage will be "deemed valid" if: (a) the 
attempted marriage occurred one year or more before the 
veteran died; and (b) the claimant entered into the marriage 
without knowledge of the impediment; and (c) the claimant 
cohabited with the veteran continuously from the date of the 
attempted marriage until his death; and (d) no other claimant 
has been found to be entitled to VA death benefits.  38 
C.F.R. § 3.52 (2007).  

If the provisions of 38 C.F.R. § 3.205(a) are satisfied as 
well as those of 38 C.F.R. § 3.52, the claimant's signed 
statement that she had no knowledge of an impediment to a 
marriage to the veteran will be accepted as proof of the 
fact, in the absence of information to the contrary.  38 
C.F.R. § 3.205(c).  

The term "legal impediment" was interpreted in an opinion 
of the Office of the General Counsel of VA, VAOPGCPREC 58-91, 
to include the requirement of a marriage ceremony by a 
jurisdiction which does not recognize common-law marriages.  
The Court has issued pertinent directives in this regard in 
Colon v. Brown, 9 Vet. App. 104 (1996).  Specifically, in a 
case such as here, the appellant must be given an opportunity 
to submit a signed statement pursuant to 38 C.F.R. 
§ 3.205(c), indicating that she had no knowledge of an 
impediment to the marriage.  The Court indicated that if the 
appellant was unaware of the impediment, then an otherwise 
invalid common-law marriage could be deemed valid.  

This case has been before the Board on multiple occasions and 
was denied, most recently in August 1998, and that Board 
decision was affirmed by the United States Court of Appeals 
for Veterans Claims (Court) in January 2000.  

A claim disallowed by the Board is final.  38 U.S.C.A. § 7104 
(West 2002); 38 C.F.R. § 20.1100 (2007).  In order to reopen 
a previously and finally disallowed claim, the United States 
Court of Appeals for Veterans Claims (Court) has indicated 
that a two-step analysis is required.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156; Manio v. Derwinski, 1 Vet. App. 140 
(1991); see also Elkins v. West, 12 Vet. App. 209 (1999); 
Winters v. West, 12 Vet. App. 203 (1999).  The first step is 
to determine whether new and material evidence has been 
presented or secured since the time that the claim was 
previously and finally disallowed on any basis.  It should be 
pointed out that, in determining whether evidence is 
material, "credibility of the evidence must be presumed."  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Further, 
evidentiary assertions by the appellant must be accepted as 
true for these purposes, except where the evidentiary 
assertion is inherently incredible.  King v. Brown, 
5 Vet. App. 19 (1993).  Lay assertions of medical causation 
or diagnosis do not constitute credible evidence, as lay 
persons are not competent to offer medical opinions.  
Tirpak v. Derwinski, 2 Vet. App. 609, 610-11 (1992); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  If new 
and material evidence has been received, then the Secretary 
must immediately proceed to the second step, i.e., evaluating 
the merits of the claim, but only after ensuring that the 
duty to assist the claimant under 38 U.S.C.A. § 5107(a) has 
been fulfilled.  

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

The record shows that the appellant and a prior spouse of the 
veteran ("A.") both applied for DIC benefits shortly after 
his death in 1985.  The evidence that was previously of 
record showed that the veteran married A. in 1946, when he 
was still married to his first wife, [redacted], although the 
marriage to [redacted] ended in divorce in 1948.  The veteran 
then again married A. in 1974.  The appellant contended that 
A. left the veteran shortly thereafter, and that, when the 
veteran married the appellant in 1984, the appellant believed 
that A. was legally dead and that there was no legal 
impediment to her marriage to the veteran.  The RO determined 
in a July 1988 Administrative Decision that A. was not at 
fault for her separation from the veteran or for the lack of 
their continuous cohabitation prior to his death; therefore, 
A. was the veteran's surviving spouse, entitled to DIC 
benefits, and the appellant could not be considered to be the 
veteran's deemed valid widow.  

The Board found in a June 1990 decision, that the record - 
including the appellant's own statements - showed that it 
was clear that as of May 1984, when the appellant and the 
veteran were married, "she was most certainly aware that 
[A.'s] continuing marriage to the veteran constituted a legal 
impediment."  The Board also found that an attempt to remove 
that impediment by obtaining a certification by a Municipal 
Court judge that A. was dead was based on information 
provided by the veteran that was false, information which the 
appellant also knew was false prior to her marriage to the 
veteran.  Finally, the Board found that "not only does it 
not appear that the appellant entered into her marriage with 
the veteran in the belief that he was free to marry, but the 
evidence shows that he was under legal impediment."  After 
the appellant applied to reopen her claim, the Board in an 
August 1998 decision, found that new and material evidence 
had not been presented to reopen the claim, and that decision 
was affirmed by the Court in January 2000.  The additional 
evidence that was of record at the time of the prior Board 
decisions included the May 1987 report of a VA Field Examiner 
which noted that the appellant was aware that the veteran and 
A. were married, although she did not know whether they were 
legally married.  The appellant also told the examiner that 
the veteran's children by A. lived with A., and that one 
daughter communicated with the veteran on a monthly basis.  
The appellant also indicated that she believed the June 1984 
court certification caused there to be no legal impediment to 
her marriage to the veteran.  

Evidence added to the record since the Board's August 1998 
decision includes a copy of a 1983 statement by one of A.'s 
daughters to the effect that her mother was separated from 
the veteran in 1972 due to irreconcilable differences and 
that she never returned to him.  The appellant also submitted 
a copy of the veteran's passport and a purported statement by 
the veteran dated in June 1984 regarding his contention as to 
A.'s presumed death.  

Although the newly submitted documents are dated in the 
1980s, they do not appear to have been of record at the time 
of the earlier adjudications.  While the veteran's statement 
may not have been of record, his and the appellant's argument 
that A. should be presumed dead were previously made and 
rebutted by the appellant's own statements to the Field 
Examiner, as well as other evidence.  Thus, the falsity of 
the substance of that statement was previously established, 
giving the document no probative weight in relation to the 
current application to reopen the claim.  Further, to the 
extent that the statement by A.'s daughter suggests that 
there was no legal impediment to the appellant's marriage to 
the veteran, that fact was also previously rebutted.  

Therefore, the Board finds that the newly submitted evidence 
is new, in that it was not previously of record, but the 
evidence is not material, because it does not relate to an 
unestablished fact necessary to substantiate the claim.  
Further, the additional evidence is redundant of the evidence 
that was of record at the time of the last prior final denial 
of the claim sought to be reopened, and it does not raise a 
reasonable possibility of substantiating the claim.  

Therefore, because new and material evidence has not been 
presented, the appellant's claim is not reopened.  

The Board notes that evidence and evidentiary assertions by 
the appellant must be accepted as true for purposes of this 
decision.  Accordingly, the benefit of the doubt doctrine, 
38 U.S.C.A. § 5107(b) (West 2002), is not applicable in such 
circumstances.  

II.  Duties to notify and to assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide; and (4) must ask the claimant to provide any 
evidence in her possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  

In the context of a claim for Dependency and Indemnity 
Compensation (DIC) benefits, section 5103(a) notice must 
include (1) a statement of the conditions, if any, for which 
a veteran was service connected at the time of his or her 
death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.  Hupp v. 
Nicholson, 21 Vet. App. 342, 352-53 (2007).  While there are 
particularized notice obligations with respect to a claim for 
DIC benefits, there is no preliminary obligation on the part 
of VA to conduct a predecisional adjudication of the claim 
prior to providing a section 5103(a)-compliant notice.   

In the present case, the appellant filed her initial claim 
for DIC benefits in 1985.  The record does not indicate that 
VA satisfied its duty to notify her of the evidence needed to 
support her claim for DIC, what VA would do, and what she 
should do, including giving VA any pertinent evidence in her 
possession.  However, her claim was previously denied, in 
effect, because she failed to meet the basic eligibility 
requirement as a claimant for DIC benefits.  Her subsequent 
applications to reopen her claim have concerned the issue of 
recognition of her as the veteran's surviving spouse.  
Accordingly, the notice requirements elucidated in Huff are 
not applicable in this case.  

In February 2007, pursuant to the Board's September 2006 
remand, the RO notified the appellant of the information and 
evidence necessary to establish the downstream elements of a 
rating and the effective date for a rating, as required by 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In a 
subsequent decision in Kent v. Nicholson, 20 Vet. App. 1 
(2006), the Court held that, where the issue is whether new 
and material evidence has been presented to reopen a 
previously denied claim, the claimant must be notified as to 
the specific information and evidence needed to reopen the 
claim, based on the reason(s) for the prior denial.  Although 
the appellant has the right to content-complying notice and 
proper subsequent VA process, she was not initially sent that 
notice.  But the error in not providing the specific notice 
required by Dingess and Kent prior to the adverse decision 
was cured by the February 2007 letter, prior to the May 2007 
supplemental statement of the case, and so is harmless.  
Moreover, the appellant has been provided with every 
opportunity to submit evidence and argument in support of her 
claim and to respond to VA notices.  The Board finds that the 
purpose behind the notice requirement has been satisfied 
because the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
her claim and appeal.  For these reasons, it is not 
prejudicial to the appellant for the Board to decide this 
appeal.  

The law also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2007).  This "duty to assist" ordinarily contemplates that 
VA will help a claimant obtain records relevant to the claim, 
whether or not the records are in Federal custody.  

In this case, the Board finds that the duty to assist has 
been fulfilled.  The appellant indicated in a letter received 
in July 2004 that she had no additional evidence to submit.  
No further development action is necessary.  


ORDER

New and material evidence not having been presented, the 
appellant's claim is not reopened.  



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


